The following opinion was filed December 15, 1891:
WiNslow, J.
This court early recognized the doctrine that a foreign voluntary assignment, valid in the state where executed, will be sustained in this state as to the personal property of the assignor within the state, on the.ground of judicial comity. Mowry v. Crocker, 6 Wis. 326. That doctrine has not been disturbed since it was laid down in the case cited, and we shall not disturb it now. McClure v. Campbell, 71 Wis. 350, does not affect it. This principle is decisive of this case. Title to the property in question had passed from Lane prior to the seizure upon attachment. It is true that the assignee’s title was subject to a contingency in the nature of a condition subsequent, which might defeat his power to act; but he had such ownership as was in any one. Sibley v. Prescott Ins. Co. 57 Mich. 14. Lane certainly had no title under the decisions of the supreme court of Michigan, and, if he had no title, the attachment falls.
By the Court.— Judgment affirmed.
Upon a motion for a rehearing there were briefs for the appellant by Tomkins & Merrill, attorneys, and Henry Elliston, of counsel.' They contended, inter alia, that the courts of this state should not carry the rule of comity to the extent of giving effect to such an assignment, as against *295persons invoking the aid of the courts here, in the face of suck a conflict of law and public policy as exists between Michigan and Wisconsin. Hervey v. R. I. L. Works, 93 U. S. 664; Barnett v. Kinney, 23 Pac. Rep. (Idaho), 922; Sheldon v. Blauvelt, 29 S. C. 453; The Watchman, 1 Ware (Me.), 232; Johnson v. Parker, 4 Bush (Ky.), 153; Bryant v. Brisbin, 26 Mo. 423; Green v. Van Buskirk, 7 Wall. 150; Guillander v. Howell, 35 N. Y. 657-661; Warner v. Jaffrey, 96 id. 254, 258; Woodward v. Brooks, 128 Ill. 227; Hibernia Nat. Bank v. Lacombe, 84 N. Y. 367; Rhawn v. Pearce, 110 Ill. 358; Heyer v. Alexander, 108 id. 385; Chafee v. Fourth Nat. Bank, 71 Me. 514; Pierce v. O’Brien, 129 Mass. 314; Faulkner v. Hyman, 142 id. 54; Dunlap v. Rogers, 47 N. H. 288; Sheldon v. Wheeler, 32 Fed. Rep. 773; Olivier v. Townes, 2 Martin (La.), 98-99.
The motion was denied February 23, 1892.